Citation Nr: 1520146	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to the service-connected lumbar strain, spondylosis.
 
2.  Entitlement to service connection for a right hip disability, to include as secondary to lumbar strain, spondylosis.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar strain, spondylosis.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In December 2011 the Veteran testified before the undersigned during a videoconference hearing; a transcript of the hearing is associated with the Veterans Benefits Management System (VBMS).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

When this case was previously before the Board in March 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

During the pendency of this appeal, in a January 2015 rating decision, service connection for lumbar strain, spondylosis was granted with an evaluation of 10 percent.  In March 2015 the Veteran disagreed with the initial rating that was assigned.  A statement of the case (SOC) has not been issued, and the Board is required to remand, rather than refer, this issue to the attention of the Agency of Original Jurisdiction (AOJ).  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran has changed representatives during the pendency of the appeal.  Initially, he was represented by the Oklahoma Department of Veterans Affairs.  In February 2015, while the case was still at the Agency of Original Jurisdiction, he changed his representative to the National Association for Black Veterans, Inc.  They are recognized as the current representative.

The Board again notes that in a May 2011 statement the Veteran appears to raise the issues of entitlement to service connection for headaches, dizziness, and unemployability.  These issues are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his claimed right leg and right hip disabilities are secondary to his low back disability.  As noted above, during the pendency of the appeal, service connection for lumbar strain, spondylosis was granted.  As such, on remand, the Veteran should be examined and an opinion obtained on whether any currently present right leg and right hip disabilities were caused or aggravated by the service-connected lumbar strain, spondylosis.  Moreover, the VA examiner should also address whether any currently present right leg and right hip disabilities are related to service.

Moreover, for the reasons explained in the introduction, an SOC must be issued on the issue of entitlement to an initial rating higher than 10 percent for lumbar strain, spondylosis.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature and etiology of any right leg and right hip disabilities present during the pendency of this appeal.  Access to the electronic claims file should be made available to and reviewed by the examiner and the examination report should note that review.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail. 

a) The examiner is asked to determine whether it is at least as likely as not (a probability of 50 percent or greater) that any right leg and right hip disabilities present during the pendency of this appeal are etiologically related to service. 

b) The examiner is asked to determine whether it is at least as likely as not that any right leg and right hip disabilities present during the pendency of this appeal were caused by the service-connected lumbar strain, spondylosis.

c) The examiner is asked to determine whether it is at least as likely as not that any right leg and right hip disabilities present during the pendency of this appeal were aggravated (permanently increased in severity beyond the natural progress of the condition) by the service-connected lumbar strain, spondylosis.  If aggravation is found, the examiner should provide the baseline manifestations of any right leg and right hip disabilities prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar strain, spondylosis. 

2.  Furnish an SOC as to the issue of entitlement to an initial rating in excess of 10 percent for lumbar strain, spondylosis to the Veteran and his representative.  Only if the Veteran perfects an appeal should the claim be certified to the Board following completion of any necessary development.

3.  Then, readjudicate the claims.  If any benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





